Exhibit 10.1
 


AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment (“Amendment”) is entered into and effective as of October 25 by
and between Robert R. Buck (“Executive”) and Beacon Sales Acquisition, Inc.
d/b/a Beacon Sales Company, a Delaware corporation (the “Company”).


RECITALS


A. The Company and Executive are parties to that certain Employment Agreement
dated as of October 20, 2003, as amended on July 30, 2004 and February 15, 2006
(the “Employment Agreement”).


B. The parties hereto desire to amend the Employment Agreement, on the terms set
forth herein.


AGREEMENTS


The parties hereto agree as follows:


1. Employment Term. The Initial term of the Employment Agreement is hereby
extended until November 30, 2008.


2. Compensation. Section 3(b) of the Employment Agreement is hereby amended to
insert the following after the first sentence of Section 3(b):


“For the Company’s fiscal year 2008, the Company shall pay to Executive a Bases
Salary for all services rendered by Executive under this Agreement of $550,000
per year (Prorated for any partial year).”


3. The parties hereby ratify and confirm, in all respects, the Employment
Agreement, as amended by this Amendment.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 

 
BEACON SALES ACQUISITION, INC.
                   
By:
/s/ Ross D. Cooper
   
 
Ross D. Cooper, Senior Vice President, General Counsel & Secretary
 

 

 
EXECUTIVE
         
/s/ Robert R. Buck
   
Robert R. Buck
 

 
 
 

--------------------------------------------------------------------------------

 
 